 In theMatter ofEDWARD F.REICHELT,ROBERTJ.HILLAND RUSSEL J.JENSEN, DOING BUSINESS AS A CO-PARTNERSHIP UNDER THENA31E ANDSTYLE OFPAUL A.REICHELTCo.andCHICAGO FUR WORKERS UNION,LOCAL No. 45Case No. C-1031-Decided March 7, 19440Fur Garment Manufacturing Industry Interference,Restraint,and Coercion:expressed determination not to deal with union;replacing union employee withanew employee shortly after his discharge;shut-down;closing of shop andadopting indirect method of manufacture;employing their own non-union em-ployees and others under guise of a fictional"independent contractor"relation-ship to conceal evasionof Act-Discrimination:lock-out and discharges pursuantto-Reinstatement Ordered:locked-out employees;respondents not ordered un-conditionally to desist from system of contracting out work since respondentsmay be able to make reinstatements without such desisting-BackPay:awarded-EmployeeStatus:so called "independent contractor"and his employees whosepurported independent operations are subject to respondents'direction and con-trol are employees within the meaning ofthe Act ; contractpurporting to estab-lish status not controlling-UnitAppropriate for CollectiveBargaining:all therespondents'employees engaged in the manufacture of fur garments,excludingsupervisory and clerical employees ;no controversyasto-RepI esentatives:proof of choice: union records and testimony by 12 employees that they weremembers-Collective Bargaining:lock-out of employees in reply to union's at-tempt to bargain held violation of Section 8 (5) ; respondents ordered to bargainwith union.Mr. Stephen M. Reynolds,for the Board.Rat/tje & Connor,byMr. Fred A. RathnjeandMr. Oliver B. Opsahl,of Chicago, Ill., for the respondents.Mr. Abe FeinglassandMr. Lew Goldstein,of Chicago, Ill., for theUnion.Elizabeth W. Weston,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Chicago FurWorkers Union, Local No. 45, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Thirteenth Region (Chicago, Illinois), issued and21 N. L. It B., No 29.262 EDWARD F. REICHELT263duly served its complaint dated August 6, 1938, against Edward F.Reichelt, Robert J. Hill,' and Russel J. Jensen, doing business as acopartnership under the name and style of Paul A. Reichelt Company,herein called the respondents, alleging that the respondents had en-gaged in and were engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (3), and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.With respect to the unfair labor practices, the complaint alleged, insubstance, that: (1) although a majority of their employees in anappropriate unit had designated the Union as their representative forthe purposes of collective bargaining, the respondents on or aboutApril 7, 1937, and at all tines thereafter had refused to bargain col-lectively with the Union; (2) on or about April 8, 1937, the respondentslocked out and discharged and thereafter refused and failed to re-employ 13 named employees because said employees joined and assistedthe Union and engaged in concerted activities for the purposes of col-lective bargaining and other mutual aid and protection; (3) by theforegoing acts, by questioning certain employees about their unionaffiliation, by employing manufacturing concerns to manufacture someof the finished products which the respondents sell and distribute,and by carrying on a substantial part of their necessary manufacturingoperations through an agent or employee named Bernard Coy, therespondents interfered with, restrained, and coerced their employeesin the exercise of the rights guaranteed to them by Section 7 of the Act.On August 11, 1938, the respondents filed their answer to the com-plaint, admitting certain allegations as to the nature of their business,denying that they had engaged in or' were engaging in unfair laborpractices, and affirmatively alleging that on or about April 8, 1937,they ceased to manufacture fur garments and to employ the personsnamed in the complaint for the reason that the respondents wereunable to manufacture profitably and that since that date they had notemployed any employees or manufactured any garments.Pursuant to notice served upon the parties, a hearing was held inChicago, Illinois, on August 15 and 16, 1938, before Tilford E. Dudley,the Trial Examiner duly designated by the Board. The Board andthe respondents were represented by counsel.The Union was repre-sented by its duly authorized representative.All participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedallparties.At the close of the Board's case, the Trial Examiner.'Before they were amended at the hearing,the charge and complaint erroneouslynamed Paul A Reichelt as a partner in the respondents'firm in place of Robert J HillPaul A Reichelt is not a respondent,having retired from the firm in 1924.Edward F.Reichelt,one of the respondents,isherein referred to as Reichelt 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDgranted motions to conform the complaint and the answer to the proofwith respect to spelling; dates, and names.During the course of thehearing, the Trial Examiner made a number of rulings on motionsand objections to the admission of evidence.The Board has reviewedthese rulings and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On November 8, 1938, the Trial Examiner filed his Intermediate Re-port in which he found that the respondents had engaged in unfairlabor practices affecting commerce within the meaning of Section 8(1), (3), and (5) and Section 2 (6) and (7) of the Act and recom-mended that the respondents cease and desist therefrom, reinstate the13 named employees to their former or substantially equivalent posi-tions with back pay and, upon request, bargain collectively with theUnion.Thereafter, the respondents filed exceptions to the Intermedi-ate Report and submitted a brief in support of their exceptions.TheBoard has considered the respondents' exceptions and, save as they areconsistent with the findings, conclusions, and order set forth below,finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS, OF THE RESPONDENTSThe respondents, Edward F. Reichelt, Robert J. Hill, and Russel J.Jensen, are copartners doing business under the firm name and styleof Paul A. Reichelt Co., having their office and place of business at 19South Wells Street, Chicago, Illinois.At this location the firm hasoffices, a vault, a showroom, and shop space, under lease. Since 1924,when Paul A. Reichelt retired, there has been no change in the mem-bership of the firm.The respondents' business consists, of purchasing skins and furs andother raw materials; manufacturing these materials into fur garments,or having them manufactured by outside furriers; and selling thefinished garments at wholesale.The respondents annually purchasefrom $70,000 to $75,000 worth of raw materials, consisting principallyof furs and skins.Approximately 50 per cent of these materials arepurchased by the respondents outside the State of Illinois and trans-ported to their place of business in Chicago ; the remaining furs andskins, which are purchased by the respondents from Chicago dealers,originate outside the State of Illinois and are shipped into Chicagofrom the various points of origin.From 60 to 75 per cent of all thefurs purchased by the respondents originate outside the United States.During the period from January 1, 1936, to April 1, 1937, the respond-ents purchased raw materials having a total value of approximately EDWARD F. REICHELT265$125,000; from April 1, 1937, to August 15, 1938, such purchasesamounted to approximately $100,000 in value.During the periodfrom January 1, 1936, to August 15, 1938, the respondents sold finishedgarments having an approximate total value of $225,000, 80 to 90 percent in value of such sales being made to purchasers outside the Stateof Illinois.The respondents advertise their products in a trade journalof national circulation and their products are sold principally by twoof the partners who act as salesmen in a territory covering the MiddleWest.H. THE ORGANIZATION INVOLVEDChicago Fur Workers Union, Local No. 45, is a labor organizationchartered by International Fur Workers' Union of United Statesand Canada, which is affiliated with the Committee for IndustrialOrganization.2The Union admits to its membership fur workers inthe following crafts: cutters, operators, nailers, finishers, cleaners,ironers, and apprentices and errand boys.III.THE UNFAIR LABOR PRACTICESA. The chronology of eventsImmediately prior to April 8, 1937, the respondents, as they had formany years previously, manufactured in their shop all the fur gar-ments sold by them.They had 17 employees engaged in manufactur-ing operations, 3 of whom had been hired on and after March 29, 1937.On or about April 1, nearly all these employees received small increasesin pay.-Late in March 1937, the Union had begun to solicit membersamong the employees, and -by April 6, all 17 except Bernard Coy,Marie Decaster, and Josephine Vetterick 4 had joined.On or aboutApril 7 most of the employees wore union buttons in the respondents'shop.On April 7 Abe Feinglass, an organizer for the Union, calledupon the respondents at their place of business, and informed themthat a majority of their employees had joined the Union and desiredto bargain collectively with the firm respecting hours, wages, and otherworking conditions.He proposed that the respondents arrange tonegotiate with the Union respecting these subjects.The respondentsdid not reply directly to his proposal either that day, or the next,when Feinglass telephoned to inquire what decision they had reached.At 8:30 in the evening of April 8, however, the respondents sent2Now the Congressof Industrial Organizations8 Reichelt testifiedthat weeklyincreases of about$2 00 each weregranted to "mosteverybody thatwas working . . . for us," about10 daysbeforeApril 8, 1937Four ofthe employees testifiedthat theyhad received increasesof from $1 50 to $2.50 commencingon or aboutApril 1.,Feinglass,the union organizer,who mistakenlybelieved that there were 18 employees,testifiedthat 15 of them had joined the UnionHe identifiedthe threenon-members asCoy,Decaster, and Vetterick.There is no other evidence to indicatethat one otheremployee,Marcia Tripoti,was a union member 266DECISIONSOF NATIONALLABOR RELATIONS BOARDtelegrams to the 13 employees named in the complaint, at their homes,reading : YOUR SERVICES NO LONGER REQUIRED MAIL-ING YOUR CHECK.6 On April 9 the shop was closed, and the re-spondents' premises were guarded by the police, called by one H. F.Maloy, executive secretary of the Associated Fur Industries of Chi-cago and actuary of the Chicago Fur Manufacturers' Association,whom the respondents had consulted regarding the Union's proposalon the preceding day.None of the 13 union members was ever reemployed by therespondents.On or about April 15, 1937, however, the respondentshired a new errand boy,' and at about the same time they arranged tohave their fur garments manufactured by three outside concerns.Cer-tainunfinished work whichremainedin the shop on April8 was sentto these outside furriers for completion.From April 1937 until Feb-ruary 1938, the respondents' shop was idle. In February 1938, BernardCoy, assisted by Vetterick and Decaster, and by two other fur workersnot formerly employed by the respondents, began performing manu-facturing and repair work for the respondents, in the respondents'shop, using the respondents' equipment and office facilities.Coy's re-lations with the respondents will be more fully described below.Atthe time of the hearing, Coy and the employees working under hissupervision, and the same three outside concerns with which the re-spondents had commenced dealing in April 1937, were performing allthe respondents' manufacturing and repair work, using patterns andmaterialsfurnished by the respondents.The respondents do not deny the occurrences above described.Theircontentions concern the interpretation of these events under the Act.The issues relate to: (1) the respondents' motive for dischargingtheir employees and thereafter employing contract manufacturers;(2) whether or not the respondents have in fact discontinued the manu-facture of furs and the employment of workers in connection there-with; and (3) whether or not the respondents' conduct constituted arefusal to bargain with the Union. In their answer,exceptions, andbrief the respondents contend, with respect to these issues: (1) thatthey discharged their employees on April 8, 1937, for the sole reasonthat the respondents were unable to manufacture profitably and con-cluded that they could reduce their operating expenses by employingoutside concerns to manufacture their products for them; (2) that theyare not engaged in any manufacturing operations, and that since April8, 1937, "they have not employed any help"; and (3) that they nego-5Dave Wickstrom,Sam Schaps,Biuno Lorkiewicz,Charles Gilbert, Edith Westerlund,George Lechner, Anna Chaber,Matthew Wray, Harry Miller,Edward Pietrusiak,EvelynVelvel, Edward Mrock, Leon Archer.0The telegram sent to Sam Schaps read:YOUR SERVICES NO LONGER REQUIREDMAILING STATEMENT OF YOUR ACCOUNT'Two of the 13 discharged employees worked as errand boys or apprentices. EDWARD F. REICHELT267tiated with the Union up to the time when they decided to discontinuemanufacturing and discharged all their employees.B. The lock-out and discharges: interference, restraint, and coercion1.The shut-down and the respondents' motive thereforIt is undisputed that on April 8, 1937, the respondents discharged,by telegram, the 13 union members named in the complaint; and thatfor several months thereafter they had no employees performing man-ufacturing operations in their shop at 19 South Wells Street.Whileit is not clear whether or not the remaining 4 employees were dis-charged with the 13 union members,8 it is implicit in the respondents'contention that the employment of these 4 was also terminated uponApril 8, 1937.The Trial Examiner found that the reason for theshut-down was the respondents' desire to discourage membership in theUnion, and to frustrate their employees' efforts toward self-organiza-tion and collective bargaining.This conclusion is substantiated bythe evidence.It is significant that prior to the first week in, April 1937, none ofthe respondents' employees, with one exception,9 was a member of theUnion in good standing.Nor were the respondents unaware of thisfact.Coy, one of the oldest employees in term of service, was hostileto the Union, and testified without contradiction that Hill, the partnerwho appears to have been in charge of personnel, had long knownthat Coy was not a member.1°When Hill hired employee Sam Schaps,in February 1929, he inquired whether Schaps was a union memberand Schaps replied that his membership had lapsed. SubsequentlySchaps was instrumental in getting the respondents to hire LeonArcher and Dave Wickstrom.When Schaps recommended theseworkers to Hill, Hill asked Schaps about their union affiliation, andwas informed that Archer was not a union member and was not "in-clined to want to belong to a union," and that Wickstrom was a formermember who had allowed his membership to lapse. It is also clearthat the respondents first learned, immediately prior to April 8, 1937,9 Coy testified that he was discharged by telegram on April 8, 1937,but in view of thegeneral unreliability of his testimony and the facts stated in Section III,B, 2,tinfra,wecannot base a finding of discharge,as to him, upon his uncorroborated statementAs toemployees Vetterick,Decaster,and Tripoti,there is no evidence that they received tele-grams or other specific notifications of dismissal9Gilbert,a fur cutter,who had worked for the respondents during the 1936 season andwas rehired in February or March 1937, testified that he had joined the Union about 1900,and that lie regularly attended meetings both before and after the time when he washired by the respondents.Gilbert testified that he wore a union button on his coatbut did not wear it openly while working in the respondents'shopOf the remainingemployees,Schaps and Wickstiom had formerly belonged to the Union but had allowedtheirmemberships to lapse,and were reinstated in the Union on or about April 6, 1937.None of the others had ever belonged to the Union before that date10Respondents Hill and Jensen iNeie absent on vacation at the time of the hearingThe respondents did not request a postponement of the hearing in order that Hill andJensen might testify. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat a majority of their employees had joined the Union.Eleven ofthe 12 employees who testified at the hearing said that they woretheir union buttons in the shop for the first time on April 6 or 7.Reichelt, the only respondent who attended the hearing, denied thathe saw them wearing buttons, but he was contradicted by employeeEdward Pietrusiak, who testified that on April 7, when he entered theshop, he overheard Hill and Reichelt remarking to each other thatcertain employees were wearing buttons, and that he noticed the re-spondents watching their employees carefully that day.Reichelt didnot deny having had the conversation with Hill to which Pietrusiaktestified.However, regardless whether Reichelt observed the suddenappearance of the buttons on April 6 or 7, he admitted that on orabout April 7 he learned for the first time, by questioning employeeArcher, that some of the employees were members of the Union.It thus appears that for several years prior to April 1937, the re-spondents had concerned themselves about the union affiliation ofpersons they employed; that in fact there was only one union memberworking in their shop until a date immediately prior to April 8, 1937,when they dismissed their employees; and that within 48 hours beforethey took this action the respondents first learned that a majority oftheir employees had joined the Union.That the respondents were opposed to their employees' organiza-tional efforts, and that this opposition was the true motive for theirclosing the plant, is evidenced by statements made by the respondentsto certain discharged employees on and after April 8, 1937.OnApril 8, Reichelt told employee Archer that under no circumstanceswould the respondents recognize the Union, but that Archer mightwork for the respondents "under open shop conditions" if he so de-sired.Reichelt did not deny making these statements. In August1937 employee Schaps went to the respondents' premises to get. histools, and on that occasion asked respondent Hill whether there wouldbe any "settlement" of the lock-out.Hill replied that there would beno settlement with the Union, but that he and Reichelt would haveno objection to rehiring Schaps himself.Hill further asked Schapswhy Schaps had not told him that the employees were organizing;and Jensen remarked that the firm had made a mistake in retainingits employees for any length of time because it gave them an oppor-tunity "to get together."Again, when employee Matthew Wraywent to the respondents' premises in September or October 1937 toget his tools, respondent Jensen told him, in Hill's hearing, that he"would have had a nice job if the union didn't butt in." The respond-ents neither denied the testimony of these witnesses nor attemptedto impeach their credibility.We find that the statements attributedby them to the various respondents were made as described in theirtestimony. EDWARD F. REICHELT269The respondents' employment of a new errand boy to replace oneof the two they discharged on April 8, 1937, affords further evidencethat the shut-down was directed against their employees' union affilia-tions and activities.Reichelt admitted on the stand that one of thedischarged errand boys was replaced by a new employee.He testifiedinitially that the new errand boy was not hired until approximately2 months after the shut-down, but upon being referred to the respond-ents' pay-roll records, he admitted that the new employee was actuallyhired on April 15, 1937, just a week after two admittedly competenterrand boys were discharged.Both the discharged errand boys, BrunoLorkiewicz and Edward Mrock, had worked for the respondents for asubstantial period; both had joined the Union on or about April 6,1937; and both had worn union buttons in the plant on the day beforethat on which they were discharged. Interrogated as to why theseemployees were replaced, Reichelt testified that the firm replacedthem at a lower wage than they had been receiving; that they had eachbeen earning approximately $17.50 a week-Moo much money to runerrands," whereas the new employee was hired at $12.50.He testi-fied, however, that the $12.50 job was not offered to either of the dis-charged errand boys, and, upon being referred to documentaryevidence, he finally admitted that Bruno Lorkiewicz was actually earn-ing only $12.00 a week at the time of his discharge."Upon being askedagain why Lorkiewicz was replaced, Reichelt replied :Bruno was discharged with the rest of them at the time wedecided to quit manufacturing.After we decided we needed anerrand boy, the thought never came into our minds to rehire Bruno.The respondents' decision "to quit manufacturing" does not explaintheir failure to rehire the one employee whose job remained.We findthat Lorkiewicz was discharged, and was not rehired, because he hadjoined and assisted the Union.Finally, Reichelt virtually admitted that the respondents in closingtheir shop were motivated by antagonism toward their employeesarising out of the fact that the Union had successfully organized them.Asked why they dismissed all their employees at once, leaving semi-finished work in the shop, instead of laying off the employees graduallyas the work was completed, Reichelt said : "We decided definitely toquit manufacturing, and made a clean break." The record continues :Q.Why did you fire the errand boy also?A. Because we decidedto get rid of everybody that had beenworkingfor us. [Italics added.]Again, immediately following testimony by him that the respondentsdiscontinued manufacturing because of excessive operating expenses,uMrock was earning $16 00 a week when be was discharged. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDthe dissatisfaction of their employees, and a desire to reduce laborcosts,12Reichelt was asked by the respondent's attorney whether hecould recall any other reasons for sending out the telegrams on April8, 1937, and he replied; "I just don't know what you are driving at."The record continues :Q.Was there anything in connection with any informationthat you received from the Union on that date which caused you tosend those telegrams * * *A. Just that Mr. Feinglass had informed us that he was organ-izing the shop.[Italics added.]From the foregoing evidence we conclude that the union activityof the respondents' employees, made known to the respondents on orabout April, 7, 1937, induced their decision to close the plant.Thatthis union activity was the only factor motivating the respondents'conduct on and after April 8, is demonstrated by an analysis of theevidence which the respondents offered to support their explanationthat they acted for business reasons.The respondents attempted toprove by the testimony of Edward Reichelt that they decided to dis-continue manufacturing because: (1) the respondents were unable toearn profits because of high production costs, and could have theirmanufacturing performed more cheaply by outside contractors thanin their own shop, and (2) the respondents were "informed" that theiremployees were dissatisfied and wanted higher wages and shorterhours, and the respondents could not afford to meet this prospectiveincrease in the cost of production.The evidence offered by the re-spondents discredits these assertions.As to the respondents' contention that they had been losing moneyon their manufacturing operations and that they reduced expenses byhaving their manufacturing performed by outside contractors, wefind Reichelt's testimony 13 wholly unconvincing.Reichelt was unableto particularize regarding the manufacturing losses which, he testified,the partners had suffered for 18 months prior to the shut-do«n. Theexistence of these losses, he asserted, was ascertained by the use of timestudies,made annually about the first of February when the manu-facturing season began.The respondents introduced no documentaryevidence of these cost studies.14Reichelt described the studies as12 This testimony is discussedinfra13 The respondents offered no other evidence to support this contention.'On p 273 of the record, Reichelt testified :Q * * * you state that you made the computation of the loss from the workrecords that the workers made when they made on [sic] the coatsDo you havethose records here?A. No, I never keep themQ. You throw them away?A. YesElsewhere he testified that he thought that all the respondents' time cards had beendestroyed and that all the studies made in February or March 1937 were discarded EDWARD F. REICHELT271computations of the total number of hours spent by the several em-ployees in performing their respective shares of the work on eachsample coat produced.Though the witness professed personal famil-iarity with the cost studies, and testified at one point that those madein February or March 1937 were "as accurate as I knew how to makethem," he confessed complete inability to determine why or whereinthe respondents' labor costs were "too high."He denied that thereason for the losses could have been that the respondents had toomany employees or insufficient work; and when asked whether theemployees were inefficient, he replied : "I have, never really been ableto determine the reason for the shop losing money. I still don't know."With respect to the savings allegedly achieved by manufacturingthrough outside contractors, Reichelt testified that before April 8,1937, the respondents incurred a cost of $37.50 for manufacturing aHudson seal coat,15 while at the time of the hearing they were payingtheir contractmanufacturers approximately $32.50 to make suchcoats.But the testimony of the firm's former employees, who statedon the stand the number of hours each of them had required tocomplete his share of the work on a Hudson seal coat, indicated that,at the wages which the respondents had been paying before the shut-down, their actual labor cost to produce a coat of this type was onlyslightly over $18.00.16Reichelt denied that his employees had15Reichelt stated that a Hudson seal coat"would be a good coat to take as an example."1e The operations comprising the process of manufactui ing a fur coat,after the furs aretanned,are cutting the skins and nailing them to a board on which the pattern has beendrawn, performed by cutters and nailers;joining and sewing the skins, performed byoperators;and inserting linings and stays, performed by finishers.Bernard Coy, whohad worked in the fur trade performing all operations for 25 years,estimated on thestand the number of hours required by each craftsman to complete his job on a singlecoat as tollows:cutter and nailer,8 hours ; operator,7 hours ; finisher,6 to 8 hours ('Ahour for staying)Coy statedthat the glazing process would require an additional 15minutesThe respondents'discharged employees also testified as to the amount of timeeach of them had required to complete his task on a single Hudson seal coatGilbertcut and squared a coat in 8 hours ; Wray required h/2 to 2 hours to do the nailingArcher did the operating and joining in 51/2to 61/2hoursVelvel finished and lined acoat in 8 hoursGoldstein,the Union's representative at the healing,who has workedin the industry as cutter,operator,nailer, squarer,and, glazer for 20 years, also testifiedas to the time required for each of these operations,corroborating the statements of Coyand the respondents'other employeesOn the basis of the highest estimates given byany of these witnesses,at the highest wage for the particular type of work being paidby the respondents on April 8,1937,the respondents'labor costs appear to have beenthose shown in the following tabulationCosts for each operation at the union « agescale, as stated by Goldstein, are shown in parallel columnsOperationTotal hoursRespond-ents' wageUnion wage(35-hourRespond-Cost atrequired(40-hourweek)ents' costunion scaleweek)Cutting_____________________________8$40 00$57 00$8 00$13 04Nailing______________________________218 5043 009252 40Operating___________________________730 0050 005 2510 01Finishing____________________________820 0037 004 008 48Total costs--------------------------------------------------------18 17533 93 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDworked as rapidly as they claimed in their testimony and reiteratedthat, although the time studies showed that the cost of producingsuch a coat should have been only $32.50, respondents' actual labor-cost to produce a Hudson seal coat had been $37.50.However, therespondents adduced no evidence tending to corroborate this state-ment, and Reichelt's unsupported testimony on the subject is un-convincing.Inconsistent with Reichelt's professed knowledge of theexact cost incurred by the respondents in producing a single Hudsonseal coat in the shop are his statements : "I never figured it down to,one particular coat.I figured it over a period of a week or 2 weeks,computed on the entire pay roll for the time"; and "the computationshave been made over a period of weeks, not on one particular coat."'Furthermore, Reichelt admitted that the respondents' employees,prior to the shut-down, customarily spent part of their time on repairwork, for which no time studies were made, and that the cost of suchrepair work was included in the $37.50 figure 17 which, he claimed, iscomparable to the contract cost figure of $32.50. Since the $32.50'figure represents only labor expended in the manufacture of a singleHudson seal coat, the comparison, claimed to prove a savings of $5.00per coat is obviously fallacious.Finally,Reichelt was unable toenumerate the component elements entering into the respondents'alleged production cost of $37.50.He denied that his former cutter,Gilbert, had ever cut the furs for a Hudson seal coat in 1 day, as-Gilbert testified he had done, but Reichelt admitted that he did notknow the labor cost of the cutting operation on a Hudson seal coat,and offered no production records which might have contradictedGilbert's estimate 18In the absence of more detailed, consistent, and coherent testimonyregarding the respondents' time studies and costs, we disregardReichelt's testimony concerning them as a basis for testing the-veracity of the respondents' claim that their manufacturing costswere so excessive as to compel them to discontinue operating theirshop.Nor can we credit Reichelt's statement that by changing its17At p. 289 of therecord, Reichelt's testimony on cross-examination was as followsQ. Did your employees do some repairwork at thesame time they were doingsome of this manufacturing work'+A. YesQ How (lid you make allowances for the repair work that was done?A It was all figured in what was turned out of the shop.Q Then you figured in therepair items along with the costs on the actualmanufactureof the coat?A 'rhat'sright,the entire production of the whole shop was figured.Q How can yousay that part of the labor cost that went Into repair work wasreflected in the manufacture of the Hudson seal coat?AWell, itwas a figure that was arrived at, that is how it was arrived at Icouldn't tellyou today.I don't know.L1 In another connection Reichelt testified that the respondents never kept daily produc-hon records EDWARD F. REICHELT273mode of operation the firm saved $5.00 on the manufacture of thesingle coat which he mentioned as typical. If the costs of producinga Hudson seal coat are in fact typical, we must infer that the re-spondents have increased rather than decreased their labor costs byhaving their manufacturing performed by others.Reichelt denied,but did not refute, the showing that the labor on such a coat actuallycost the respondents approximately $18.00 before April 8, 1937, ascompared with the $32.50 which the respondents were paying theircontract manufacturers at the time of the hearing.The Trial Ex-aminer concluded that the respondents had increased their manuf_c-turing costs by adopting an indirect method of manufacture, and weagree with this conclusion.In their exceptions to the Trial Examiner's report, the respondentscomplain that this finding ignores savings they have achieved inrental, light, power, interest on equipment investment, depreciation,up-keep, and other incidentals, by discontinuing the operation of theirshop.But the respondents offered no evidence to support this argu-ment, raised for the first time after the close of the hearing.Reich-elt, in his testimony, did not mention overhead expenses as a factorcontributing to the respondents' alleged operating losses.Nor doesthe record reveal wherein the respondents, who still have their shopspace under lease and still own their equipment and furnish light andpower for Coy's operations 19 could have effected any substantial re-duction in overhead costs to offset the demonstrated increase in laborcosts.Reichelt's testimony was no more credible when he turned from adiscussion of specific manufacturing costs to the assertion that for18 months prior to April 8, 1937, the respondents had considered dis-continuing the manufacture of fur garments because they had beenlosing money, on their operations.as a whole. In his testimony as tothis, too, Reichelt's particular statements contradict his general asser-tions.After testifying that " * * * we have always consideredthat we have lost money in our shop," he explained that, by this, hemeant that the respondents' income was insufficient to cover all ex-penses.Although he claimed at first that these losses had beensuffered for 18 months prior to April 8, 1937, he later said that therespondents had not realized any profits since 1931, that in the yearsbetween 1931 and 1937 they "either lost money or broke even, orsomething of that sort," and that he believed that they "broke even"in 1936.That there was no sudden change for the worse in therespondents' financial condition, in the early months of 1937, is evi-denced by Reichelt's statement, on direct examination, that the pro-duction losses shown by the firm's records had varied only slightly19Discussed in Section III, B, 2,infra 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the last several years.Evidently the respondents' claimedlosses were not so severe as to deplete substantially their cash reservesor require them to reduce their drawing accounts.Reichelt testifiedthat in 1931 the respondents had a cash reserve of from $10,000 to$20,000, and that in 1936 their cash reserve amounted to about $15,000.In the intervening years each of the partners had twice contributedabout $500 to the business.Meanwhile, each partner had drawn asalary of from $250, to $300 or more per month.Reichelt testifiedthat the respondents kept books and prepared financial statements asof February 1 each year, but these statements, which, presumably,would have reflected the claimed unprofitableness of the respondents'operations, were not produced.Moreover, Reichelt admitted that for5 years before the hearing the respondents had sold their goods at aprofit over and above labor, material, and overhead costs.20Further belying Reichelt's claim that, owing to manufacturinglosses and the firm's bad financial condition, the respondents had longconsidered closing their shop, are the facts, admitted by the respond-ents, that within 10 days prior to April 8, 1937, and after time studieshad, according to Reichelt, been completed on samples of part of theline of coats to be produced in 1937, the respondents hired threeadditional employees and granted a general increase in wages.Withrespect to the latter, Reichelt testified that the respondents thoughtthat their employees were dissatisfied and that it would be "goodbusiness" to grant increases so that the employees would turn outthe work better and the respondents "would make more money."And when asked to explain why the respondents had hired moreemployees at a time when they purportedly planned to close theirshop, he replied : ".. . we probably did so because we intended tocontinue manufacturing for the balance of 1937, . . .We didn'tknow whether we were going through the whole year or what we weregoing to do, but we were producing at that time, and could use morehelp, and put them on." [Italics added.]The employee last hiredwas Anna Chaber, a finisher, who testified that she began to workon April 5.Faced with his own admission that the respondentsintended to continue operating their shop as late as that date, Reicheltexplained, on cross-examination, that the respondents began to changetheir minds on April 6, when the dissatisfaction of their employeeswas evidenced by an alleged sudden slow-down of work.But headmitted that the respondents kept no production records whichmight have proved this statement and that he had made no com-plaint to the employees on account of the alleged slow-down inproduction.20Asked to explain why the respondents thought that they were manufacturing at aloss while selling at a profit, Reichelt testified,at p 330 of the record"we knew we werelosing money in our shop but figuredwe weremaking it upon our sales " EDWARD F. REICHELT275In view of the showing that the respondents actually increasedtheir manufacturing costs by adopting an indirect method of manu-facture, and in view of Reichelt's admissions and frequent self-con-tradictions on the stand, we find it impossible to believe that therespondents were induced to close their shop either because of busi-ness losses due to excessive labor costs, or because of economies to beeffected by having outside contractors perform their manufacturing.The additional explanation of the shut-down offered by Reichelt,namely, that the demands of the respondents' employees entailedan increase in operating expense which the respondents could notafford to incur, is equally implausible.The respondents cannot havebeen motivated solely by apprehension of increased production costs,since, immediately following the shut-down, they initiated a modeof operation which was more costly than their former manufacturingsystem and which, in fact, entailed approximately the same increasein labor costs as the respondents would have incurred by adoptingthe standard union scale of wages and hours in their own shop.In view of the uncontradicted evidence showing that the respond-ents'first discovered their employees' union affiliation and activity onor about April 7, 1937, that on that date the respondents were firstapproached by a union organizer, that the respondents thereafterexpressed to Schaps and Archer their determination not to deal withthe Union, that shortly after discharging Lorkiewicz, a -union mem-ber, the respondents hired a new employee to replace him, and thatthe respondents indicated their willingness to reemploy Schaps andArcher independently of any settlement with the Union, and in viewof the complete failure of the respondents' efforts to prove thatthey changed their method of operation on April 8, 1937, for busi-ness reasons, we conclude that the respondents closed their shop andthereafter employed outside contractors to manufacture their prod-ucts for the sole purpose of frustrating their employees' unionactivities and discouraging membership in the Union.2.The respondents' mode of operation subsequent to April 8, 1937:Bernard CoyThe foregoing conclusion with respect to the respondents' changeof manufacturing methods is further substantiated by the evidencerelating to the respondents' conduct subsequent to April 8, 1937, par-ticularly in relation to Bernard Coy and his "employees."As statedabove, the respondents contend that after April 8, 1937, they whollyceased to manufacture their own products and adopted a system ofemploying independent contractors to perform this work for them.However, it is clear that at least as to that portion of the manufac-turing work which, at the time of the hearing, was being performed 276DECISIONSOF NATIONALLABOR RELATIONS BOARDby Coy and his "employees," the respondents' adoption of a coat ract-manufacturing system was only colorable.At the time of the hearing, Coy and his assistants were perforniiligabout 90 per cent of the respondents' repair work, and from 15 percent to 25 per cent of their manufacturing of new garments. Theremainder of the manufacturing and repair work was being per-formed by three Chicago furriers referred to in Reichelt's testimonyas Sugarman Brothers, Miller Fur Company, and Haugen Furs. Therecord contains virtually no evidence concerning these establishments.Reichelt testified that the respondents' arrangements with them wereconsummated entirely by telephone.There is no evidence indicatingwhether or not these "arrangements" consisted of binding contractsfor services to be rendered to the respondents for any agreed periodof time.With respect to Coy and the four people working under hissupervision, the record is more informative.Coy himself had worked for the respondents for approximately 25years. prior to the hearing.He had once joined the Union, and hadparticipated in a strike against the respondents' firm in 1924, but atthat time he had become antagonistic toward the Union and since1924, as the respondents knew, he had not been a member of theorganization.Coy testified that on April 8, 1937, he received a tele-gram of dismissal, couched generally in the same terms as those sentto the other employees, but he could not describe its language spe-cifically.His conduct immediately following his alleged dischargewas not that which would normally be expected of an old employee,discharged without fault of his own and without any previous notice,after 25 years' service.Het left Chicago on April 9 and remainedaway from the city for a week, on vacation.He then returned toChicago, and worked for several months for the Bishop Company, afur house.Coy testified that he had not the slightest idea why hewas discharged by the respondents; that he was "more than sur-prised" to receive the telegram; but that, nevertheless, he did notcommunicate with the respondents to ascertain the reason for hisdischarge.He testified that he first returned to the respondents'place of business in January 1938;91 at which time he called uponrespondent Hill and asked if he could obtain a sub-lease of the re-spondents' factory space and do some of their work under contract.When questioned as to why he did not, at that time or earlier, at-tempt to obtain reinstatement to his old job, Coy testified that heknew that there was "not a chance" of the respondents' reemployinghim because "What can one man do alone?" After his interview21Schaps testified that lie saw Coy and Vetterick in the respondents' premiseson a Sat-urday afternoon late in August 1937, and Reichelt testified that he "believed" that he hadseen Coy once or twice between April 1937 and January 1938 and thatone or two of therespondents had attended Coy's weddingin the summerof 1937. EDWARD F. REICHELT277withHill in January, further negotiations between Coy and therespondents resulted in his beginning to work for them early inFebruary 1938.Coy's relations with the respondents from that time until the timeof the hearing were purportedly governed by a sub-lease and contractdated February 1, 1938, each signed by Coy and by Reichelt for therespondents.The sub-lease granted to Coy the use of the respond-ents' factory space, reserving to the respondents and their employeesthe right to use this space for ordinary purposes not interfering withCoy's use, with light and power to be furnished by the respondents,at a rental of $65 per month. It also granted to Coy the privilegeof storing materials in the respondents' vault, respondents retainingcontrol thereof.The term of the sub-lease was for 12 months fromFebruary 1, 1938, unless sooner terminated by the respondents upontheir giving Coy 5 days' written notice.The contract, to be in effectfor the same period as the sub-lease, provided that Coy should manu-facture to the order of the respondents "any and all garments whichthey desire," during the life of the contract, for a mutually satisfac-tory price on each garment manufactured, remodeled, or repaired,"to be determined in accordance with the usual terms for such workin the trade."Ninety per cent of amounts thus falling due were tobe paid to Coy weekly, 10 per cent being retained by the respondentsuntil the termination of the contract "to cover any incidentals ordisputes that might arise between the parties."The respondentsagreed to furnish Coy with enough work to keep him "reasonablybusy" during the term of the contract.The operative provisions ofthis instrument conclude with the following language : "BernardCoy shall be considered under this contract as an independent con-tractor and carry his own insurance and other protections necessaryfor himself and employees."While Reichelt testified that these instruments expressed all therelations existing between Coy and the respondents at the time of thehearing, further evidence on this subject indicates the contrary.Coy, according to his testimony and that of Edward Reichelt, en-joyed the privilege of using the respondents' telephone; his calls weretaken and his books were kept by the respondents' stenographer.Coy had no office equipment of his own except a single filing cabinet.He did not reimburse the respondents for the use of their telephone,officefacilities,or stenographer's time.Questioned about his ar-rangement regarding the stenographer's services, Coy testified thatthere was no definite understanding respecting her compensation but"that at the end of the year, I can pay her so-and-so."The evidence further indicates that-the respondents retained con-trol of Coy's books and decided for him what disbursements heshould make.Coy could not remember, when he testified, on Mon-283032-41-vol 21--19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDday, August 15, 1938, whether or not he had paid his rent for Julyand August 1938, although the respondents subsequently introducedin evidence Coy's cancelled check for $130, dated August 12.Reichelttestified that this check was drawn by Coy in payment of his Julyand August rent.Questioned as to whether or not he had paid hisrent for April, May, or "last month," Coy was uncertain, testifiedthat he would have to look at his books, and then said: "I don't thinkI paid it last month, but I have a record of it.I don'tget a chance,hardly, to see my books."[Italics added.]A copy of the entriesin Coy's cash book for the period from February 23 through June 13,1938, was introduced in evidence, and Coy testified to its accuracy.However, it is evident that he had insufficient knowledge of his busi-ness affairs to know whether or not the books were correct.He waswholly unable to testify, by referring to his original books, as toentries subsequent to June 13,1938.Stating that there was an entryof $150.50 on June 20, 1938, he could not say what that figure repre-sented, nor did he state whether it was a receipt or disbursement.He was asked whether he ever checked the bookkeeper's entries, andreplied: "I think I just look them over, what little I know. I don'tknow much about it.. . . I depend on her for e-verything."[Italicsadded.]Coy displayed similar ignorance with respect to other mattersaffecting his business operations and his relationship with therespondents.He testified that he had drafted the sub-lease andthe contract described above, but Reichelt testified that these instru-ments had actually been drafted by two of the respondents, aftera conference between Coy and the respondents in which proposedterms were discussed.Coy could not remember that anything wassaid at this conference about such fundamental matters as the re-spondents' cancellation privilege and the provision whereby therespondents were empowered to retain 10 per cent of the amountsdue Coy.When asked whether he was aware that the contract con-tained this latter provision, Coy testified : "Not that I know of."Again, although Coy testified, with a positiveness born of his longexperience in the trade, as to the number of hours required to com-plete each operation in the manufacture of a Hudson seal coat, hewas vague about the labor costs which he incurred in manufacturingsuch a coat,and wholly unable to state how much profit he made oneach.He admitted that his personal income from his shop averagedapproximately $10 per week less than the wages he had been earningin the respondents'shop ; that he was "in a hole" at the time of thehearing; and that he had had difficulty at one time in meeting hispay roll, but had "got hold of" some money of his own on that EDWARD F. REICHELT279occasion and paid his employees.22Notwithstanding these unfavor-able financial factors, concerning which an independent businessman,newly embarked on a commercial venture of his own, would normallybe solicitous, Coy had no exact knowledge concerning his liabilities,could only "guess" at the amount of his weekly pay roll, and, asdiscussed below, did not know when a debt he had incurred forworking capital would mature.It is evident that Coy's operations could not have been undertakenand could not continue without the respondents' patronage and theuse of their resources.Coy does not own any manufacturing equip-ment but uses the sewing machines, nailing boards, drum, and tablesbelonging to the respondents, which are located in the factory spacewhere Coy's work is conducted.23Coy admitted that he had insuf-ficient capital with which to start his business in February 1938.The respondents assisted him at that time by giving him a 2 months'rent concession-to which there is no reference in the sub-lease-and.Edward Reichelt lent him $300 on an unsecured note. Coy testifiedthat this note was clue "next year," but there is no evidence indicatingits exact maturity date.Coy testified that he performed "just alittle"work for customers other than the respondents, and that hehad "a lot in view," but when he was asked to name the "maybe oneor two persons" who, lie asserted, had given him orders since Febru-ary 1938, he said that he could not remember their names and in-quired whether this information Was not shown in his books.Toldthat he could refer to his books to refresh his memory, Coy testifiedagain that he was not familiar with his books.The record of hisreceipts through June 13, 1938, which is in evidence, contains nomemoranda of payments to Coy by any persons other than the re-spondents.It is thus obvious that from February 1938 to the timeof the hearing, Coy had not had any outside customers, and thathe was entirely dependent upon the respondents' work for his income.Coy's four employees, at the time of the hearing, were an operatorand an apprentice with whom lie had had no acquaintance beforethey Went to work for him, and two finishers formerly employed bythe respondents.Coy testified that so far as lie knew, none of hisemployees belonged to the Union, a fact which it is clear from otheru Compaie Coy's testimony, at p 114 of the iecoid. in connection with his approach tothe respondents in January 1938QWhy did you think, if they let you out in April, they might be willing to giveyou some work the following Janua,y, 1938?AI don't know what is next year going tohappen,so I went after it,after I got laid off I had to have some woikI wasdown and out[Italics supplied ]23There is no reference to this equipment in either the sub-lease or the contractCoytestified that the use of the equipment formed part of the consideration for his obligationto pay$65 nent; and both Coy and lteiche]ttestified that Coy had undertaken to keep themachinery in repair 280DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence is true with respect to Decaster and Vetterick, the finishers,since they, together with Coy, were the only employees of therespondents, prior to April 8, 1937, who did not belong to the Union.Coy testified that he had asked Decaster and Vetterick to work forhim because he had known them and worked with them a long timeand "they Were nice people."He did not, however, select hisoperator on the same basis of long familiarity.His operator,Zaffaras, was hired through Maloy, executive secretary of the As-sociated Fur Industries of Chicago, and actuary of the Chicago FurManufacturers' Association, an association of which the respondents'firm is a member. Coy's explanation of why he called Maloy whenhe needed an operator was obviously false.He testified that hetelephoned to Maloy because Maloy was a "friend" of his, butadmitted that he had not previously been acquainted with Maloy.=4From the foregoing, it is clear that Coy's "independent" operationsare financed and supported by the respondents, are conducted on theirpremises through the use of their tools of production, and arenecessarily subject to their direction and control.The work per-formed by Coy and his assistants is an integral part of therespondents' business enterprise.In view of these considerations, weconclude that Coy and his employees are in reality employees of therespondents within the meaning of the Act.The fact that the con-tract between Coy and the respondents labels Coy an "independentcontractor" does not preclude this conclusion.As we had, occasionto point out inHatter of Seattle Post-Intelligencer Department ofHearst Publications, Inc.andSeattleNewspaper Guild, Local No.82,25 the definition of "employee" contained in Section 2 (3) of theAct is not a technical one. In that case we said : "The matter is notconclusively determined by a contract which adverts to and purportsto establish the status of such person other than as an employee.Public interest in the administration of the Act permits an inquiryinto the material facts and substance of the relationship."We findthat the respondents have attempted to invest their relationship withCoy with -indicia of the relation of "independent contractor" as adevice to evade their duties under the Act, and to conceal the fact24Coy's testimony as to this is typical of his general evasiveness and incoherenceyou say be[Maloy] wasa friend of yours?A.Well, he was, thenhe gave me the manQ That is the reason you called, because hewas a friend of yours after you gotthe man,is that it?A Yes.259 N. L.R. B. 1262See alsoMatter of The ConnorLumber & Land-CoandInterna-tionalWoodworkersof America,Local No125(C. I0.), 11 N L R. B. 776;Matter ofWashsngton Branch of the Sun Life Insurance Company of AmericaandIndustrial andOrdinary Insurance Agents UnionNo. 21354,Industrial and OrdinaryInsurance AgentsCouncil,15N. L R. B 817 EDWARD F.REICHELT281that after locking out their employees they rehiredthose who werenot members of the Union andresumed manufacturing operations intheir shop on a reduced scale.3.Conclusionswith respect to the lock-out and discharges; theclosing of the plant; and the respondents' subsequent conductUpon the basis of the foregoing, we find:(1) that the respondents, by locking out and discharging the 13employees named in the complaint, discriminated in regard to thehire and tenure of employment of said employees. and thereby dis-couraged membership in the Union ;(2) that by the foregoing acts of discrimination, by expressing toSchaps and Archer their determination not to deal with the Union,by replacing Lorkiewicz with a new employee shortly after dis-charging him, by indicating their willingness to reemploy Schapsand Archer independently of any settlement with the Union, byclosing their shop and adopting an indirect method of manufacture,and by employing their own non-union employees and others underthe guise of a fictional "independent contractor" relationship, therespondents interfered with, restrained, and coerced their employeesin the exercise of the rights guaranteed in Section 7 of the Act.C.The refusal to bargaincollectively1.The appropriate unitThe complaint alleges that the unit of the respondents' employeesappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act, consists of all the respondents'employees, excluding supervisory and clerical employees.All theemployees constituting the unit thus described are engaged in theproduction of fur garments, and all are eligible to membership intheUnion.The respondents have no maintenance employees.Atthe time of the alleged refusal to bargain, April 7, 1937, respondentHill supervised the work of the employees in the respondents' shop;at the time of the hearing, Coy appeared to be acting in a supervisorycapacity.In addition to the employees engaged in fur productionin their shop, the respondents have only one other employee, an officegirl, whose exclusion from the unit is not disputed.The respondentshave raised no issue with respect to the appropriate unit.We find that the employees of the respondents, exclusive of super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the respondents the full benefit of their right to self- 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization and to collective bargaining, and otherwise effectuatethe policies of the Act.2.Representationby the Unionof the majority in the appropriateunitAt the time of the alleged refusal to bargain, there were 17 employeesin the appropriate unit.At the hearing, 12 of these employees testi-fied that they were members of the Union and had joined the organ-ization on or before April 6, 1937.Their membership, as well as thatof George Lecliner, an employee who did not testify, was furtherevidenced by the testimony of Feinglass and by the records of theUnion.26The respondents did not controvert this evidence.We find that on April 6, 1937, and at all times thereafter, the Unionwas and that it is the duly designated representative of the majorityof the respondents' employees in the appropriate unit.Pursuant toSection 9 (a) of the Act it was and is, therefore, the exclusive repre-sentative of all the employees in said unit for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.3.The refusal to bargain collectivelyThe complaint alleges that on or about April 7, 1937, and at alltimes thereafter, the respondents refused to bargain collectively withthe Union as the exclusive bargaining representative of all the re-spondents' employees within the appropriate unit. It is undisputedthat on April 7, 1937, the Union, through Feinglass, attempted toenter into negotiations for an agreement with the respondents respect-ing their employees' wages, hours of work, and other conditions ofEmployment.The respondents claim that prior to April 8, 1937, andup to the time of the discontinuance of their manufacturing business,they negotiated with the Union.However, as we have found, thediscontinuance of the respondents' manufacturing operations con-stituted an unfair labor practice.Such discontinuance, therefore,did not excuse the respondents from the performance of their dutyto bargain collectively.Moreover, the record shows that the re-spondents did not, in fact, negotiate in good faith with the Unionprior to the lock-out.Feinglass testified that when lie visited the respondents at theirplace of business on April 7, 1937, he was introduced to Hill, who calledin Reichelt and Jensen.Feinglass informed the respondents that a26There was no evidence respecting the union affiliation of a fourteenth employee, oneMarcia Tripoti,except that Feinglass testified,without contradiction,that all the 17 ex-cept Coy,Decaster,and Vetterick,had joined the Union EDWARD F. REICHELT283majority of their employees had joined the Union and desired to bar-gain collectively with them concerning wages, hours, and other workingconditions.He requested the respondents to arrange for a later con-ference with himself and a committee of the employees to negotiate theterms of an agreement covering these subjects.Reichelt denied thatthe Union represented a majority of the employees, but upon Feinglass'suggesting that the employees in the shop be questioned, this subject wasdropped.Hill then inquired what conditions the Union demanded, andFeinglass replied that he would prefer not to formulate specific de-mands until the respondents' "special problems" had been consideredin a subsequent conference.Thereupon, Hill asked to see the Union'sstandard contract.Feinglass did not have a copy of the contract formwith him and objected to showing it to the respondents on the groundthat the contract was "a rigid document" and that the Union was will-ing to negotiate with the firm.At Hill's insistence, however, Feinglassagreed to mail a copy of the Union's contract to the respondents.Hil lthen said that he wanted time to think over the natter, and would liketo consult Paul Reichelt.27Hill suggested that Feinglass call him thefollowing day, and the interview terminated.Reichelt's testimony, in the main, corroborates Feinglass' account ofthe April 7 interview .211Although he first asserted that Feinglass de-inanded a 35-hour week and increased wages, Reichelt admitted, in histestimony, that no specific wage terms were discussed and that it wasone of the respondents who introduced the discussion of the Union'sstandard contract.On April 7, after leaving the respondents' office, Feinglass mailed tothem a mimeographed copy of the Union's standard contract form, inwhich blanks for the date and names of the contracting parties werenot filled in, together with a letter reading as follows :Pursuance to our conversation of April 7, I am hereby enclosinga copy of our regular Union contractfor your information.[Italics added.]The Union wishes to request of you an iii, , nediate conference[italics added] for the purpose of bargaining collectively for thepeople in your shop who are all members of the Chicago FurWorkers' Union, Local No. 45, and who have asked us to act in theirbehalf.Expecting an immediate reply, we are . . .The respondents did not reply to this letter except by closing their shop.Although as stated above, Reichelt testified that the respondents closed^ Paul Reichelt is not a respondent,having retired from the partnership in 1924.21Asked to recount what happened at that conference,Reichelt testified"Mr Feinglassstated that he had organized our shop,wanted us to sign a union agreement, and we statedthat we wanted time to think it over . . I believe that takes care of practically theentire conversation,as far ns I recall it" 284DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir shop for the reason, among others, that they could not afford tomeet their employees' demands, it is clear that up to this point theUnion had not made any uncompromising demands, nor given therespondents reason to believe that negotiation would be futile.On April 8, about 6 p. in., Feinglass telephoned the respondents.He spoke to Hill and asked what decision the respondents hadreached; and Hill, who acknowledged receipt of Feinglass' letter,said that he had not yet contacted Paul Reichelt and would notifyFeinglass later of the respondents' decision.At the time of thetelephone conversation, according to Reichelt's testimony, the re-spondents had already decided to discharge their employees thatnight, although the telegrams effectuating this decision were notdispatched until 8: 30 o'clock.On the following day the respondents'plant was closed and Maloy had summoned a police guard- to- avert,possible "labor difficulties."On April 9 Feinglass, having been authorized by the union mem-bers to collect their wages, went to the respondents' office accompaniedby another representative of the Union, with the object of terminat-ing the lock-out if possible.His interview on that occasion, as hedescribed it, was brief : ". . . Mr. Robert Hill said he would mailthe wages to the workers at their homes, and he was very non-comnmittal, so we walked out."It thus appears that the respondents met the Union's attempt tobargain collectively by a hastily planned lock-out and by subsequentconduct evincing a determination on the part of the respondents toavoid dealing with the Union at any cost.We find that on April 7, 8, and 9, 1937, and at all times thereafter,the respondents refused to bargain collectively with the Union asthe representatives of their employees in an appropriate unit in re-spect to rates of pay, wages, hours of employment, and other condi-tions of employment, and that by such refusal the respondents inter-ferred with, restrained, and coerced their employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in SectionIII above, occurring in connection with their operations describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce. EDWARD F. REICHELTV.THE REMEDY285We have found that the respondents have engaged in unfair laborpractices.We will order them to cease and desist therefrom. Inaddition, we will order the respondents to take certain affirmativeaction which we find necessary to effectuate the policies of the Act.We have found that the respondents locked out and discharged the13 employees named in the complaint, thus discriminating againstthem with respect to hire and tenure of employment within themeaning of Section 8 (3) of the Act and discouraging membership intheUnion.We shall, therefore, in order to effectuate the policiesof the Act, order the respondents to offer reinstatement to theirformer or substantially equivalent positions to these employees.We shall further order the respondents to make whole each of thedischarged employees for any loss of pay such employee may havesuffered by reason of his dischaige, by paying to him a sum equalto the amount lie normally would have earned as wages, from April 8,1937, to the date of the respondents' offer of reinstatement, minushis net earnings 29 during said period.Although we have found that the respondents' adoption of a sys-tem of manufacturing through independent contractors constituted,under the circumstances of this case, interference with and restraintand coercion of their employees in the exercise of the rights guaran-teed in Section 7 of the Act, we shall not order the respondents un-conditionally to desist therefrom.This course of conduct constitutesan unfair labor practice on the part of the respondents only in sofar as, and for the period that, it is used as a device to enable therespondents to continue to discriminate against their 13 dischargedemployees.The respondents may find it possible to reinstate allthose employees who still desire reinstatement, without disturbingtheir relations with the independent contractors who now performwork for them. It does not appear, however, that, even if compliancewith our order should require the respondents to interrupt theircourse of dealing with these persons, any breach of contract will beinvolved.There is no indication in the record that the respondents'arrangements with the three outside manufacturers are embodied incontracts effective for any agreed term.The respondents' contracts29By "net earnings" is meant earningsless expensessuch as for transportation, room,and board incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.Seematterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-sea,Lumberand SawmillWorkers Union, Local 2590,8 N L R. B 440 Monies receivedfor work performed upon Federal, State, county, municipal, or other work-relief projectsale not consideredas earnings,but as provided below in the Order, shall be deducted fromthe sum due the employee, and the amount thereof shall be paid over to the appropriatefiscal agency of the Federal, State, county, municipal, or other government or governmentswhich supplied the funds for said work-relief projects 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Coy were entered into in furtherance of their unfair laborpractices and have now expired.Any renewal thereof since thedate of the hearing would necessarily be subject to our determinationherein, since both Coy and the respondents had notice in these pro-ceedings that the legality of their relationship, under the Act, wasin question.Having found that the respondents on April 7, 8, and 9, and atall times thereafter refused to bargain collectively with the Unionas the designated representative of their employees in the appro-priate unit, we shall, in order to effectuate the policies of the Act,order the respondents, upon request, to bargain collectively withthe Union as such representative.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Chicago Fur Workers Union, Local No. 45, is a labor organiza-tion, within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of the 13 employees named in the complaint, thereby discourag-ing membership in the Union, the respondents have engaged in andare engaging in unfair labor practices, within the meaning of Section8 (3) of the Act.4.The employees of the respondents, exclusive of supervisory andclerical employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theAct.5.Chicago Fur Workers Union, Local No. 45, was on April 6,1937, and at all times thereafter has been, the exclusive representativeof all the employees in such unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the Act.6.The respondents, by refusing to bargain collectively with Chi-cago Fur Workers Union, Local No. 45, as the exclusive represent-ative of their employees in an appropriate unit, have engaged in andare engaging in unfair labor practices, within the meaning of Sec-tion 8 (5) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act. EDWARD F. REICHELTORDER287Upon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAt, the National Labor Relations Board hereby orders that therespondents,Edward F. Reichelt, Robert J. Hill, and Russel J.Jensen, individually and as copartners doing business under the nameand style of Paul A. Reichelt Company, Chicago, Illinois, theiragents, successors, and assigns shall:1.Cease and desist from :_(a)Discouraging membership in Chicago Fur Workers Union,Local No. 45, or in any other labor organization of their employees,by discharging, locking out, or refusing to reinstate any of theiremployees because of their membership in or activities in behalf ofany such labor organization;(b)Refusing to bargain collectively with Chicago Fur WorkersUnion, Local No. 45, as the exclusive representative of their em-ployees, exclusive of supervisory and clerical employees;(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Dave Wickstrom, Edith Westerlund, Harry Miller,Leon Archer, Sam Schaps, George Lechner, Edward Pietrusiak,Bruno Lorkiewicz, Anna Chaber, Evelyn Velvel, Charles B. Gilbert,Matthew Wray, and Edward Mrock immediate and full reinstate-ment to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges;(b)Make whole the said employees for any losses of pay theymay have suffered by reason of their respective discharges by pay-ment to each of them of a sum of money equal to the amount saidemployee normally would have earned as wages from April 8, 1937,to the date of the respondents' offer of reinstatement, less his netearnings 30 during said period; deducting, however, from the amountotherwise due to each of the said employees, monies received by saidemployee during said period for work performed upon Federal,State, county, municipal, or other work-relief projects, and payingover the amount so deducted to the appropriate fiscal agency of theS0 See footnote 29,supra 288DECISIONSOF NATIONALLABOR RELATIONS BOARDFederal, State, county, municipal, or other government or govern-ments which supplied the funds for said work-relief projects;(c)Upon request, bargain collectively with Chicago Fur Workersployees, exclusive of supervisory and clerical employees, in respectto rates of pay, wages, hours of employment, or other conditions ofemployment ;(d) Post immediately in conspicuous places in and about theirshop at 19 South Wells Street, Chicago, Illinois, notices to theiremployees, and maintain said notices for a period of at least sixty(60) consecutive days from the date of posting, stating that therespondents will cease and desist in the manner set forth in para-graphs 1 (a), (b), and (c), and that they will take the affirmativeaction set forth in paragraphs 2 (a), (b), and (c) of this Order, thatthe respondents' employees are free to become or remain members ofChicago Fur Workers Union, Local No. 45, and that the respondentswill not discriminate against any employee because of membershipor activity in that organization;(e)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondents have taken to comply herewith.